                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Salim Abdu Gould,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:20-cv-00167-MR
                                      )
                 vs.                  )
                                      )
                 USA                  )
          Terrence W. Boyle           )
           Louise Flanagan            )
           Peter Moore Jr.,           )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 24, 2020 Order.

                                               August 24, 2020




         Case 3:20-cv-00167-MR Document 13 Filed 08/24/20 Page 1 of 1
